Opinion by
Johnson, J.
From the testimony, it appeared that an aircraft was flown to Canada, together with parts for assembly therein. When it was returned, entry was made covering the airplane and the parts, some 400 items. Counsel for the plaintiff abandoned the claim for free entry of 25 items, described on the invoice as set forth in the schedule “A,” attached to and made a part of the decision. In accordance with stipulation of counsel that the remaining items were manufactures or products of the United States, having been returned to the United States after having been exported, without having been advanced in value or improved in condition, and that all of the applicable customs regulations had been complied with, the claim of the plaintiffs was sustained as to said items.